FILED
                              NOT FOR PUBLICATION                           JUL 12 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



KIMBERLY ANNE DYER,                               No. 10-17691

                Plaintiff - Appellant,            D.C. No. 2:09-cv-02347-JWS

  v.
                                                  MEMORANDUM *
TEMPE MUNICIPAL COURT; et al.,

                Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Arizona
                     John W. Sedwick, District Judge, Presiding **

                              Submitted June 26, 2012 ***

Before:         SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Kimberly Anne Dyer appeals pro se from the district court’s judgment

dismissing her action alleging that defendants and others have conspired against



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable John W. Sedwick, United States District Judge for the
District of Alaska, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
her for over a decade. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo the district court’s dismissal for failure to state a claim. Douglas v. Noelle,

567 F.3d 1103, 1106 (9th Cir. 2009). We review for plain error when a party

raises the issue of judicial bias for the first time on appeal. United States v. Bosch,

951 F.2d 1546, 1548 (9th Cir. 1991). We affirm.

      Dyer’s contention that the district court was biased fails because she does

not point to any evidence in the record of judicial bias. See Clemens v. U.S. Dist.

Court for the Cent. Dist. of Cal., 428 F.3d 1175, 1178 (9th Cir. 2005) (per curiam)

(test for disqualification of judge is “whether a reasonable person with knowledge

of all the facts would conclude that the judge’s impartiality might reasonably be

questioned” (citation and internal quotation marks omitted)); Commercial Paper

Holders v. Hine (Matter of Beverly Hills Bancorp), 752 F.2d 1334, 1341 (9th Cir.

1984) (“[u]nfavorable rulings alone are legally insufficient to require recusal”).

      We affirm for the reasons stated in district court’s orders entered October 29,

2010 and November 2, 2010.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, nor arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.


                                           2                                     10-17691